Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jani et al. (“Pharmacokinetics, Safety, and Tolerability of saroglitazar (ZYH1), a predominantly PPARα agonist with moderate PPARγ agonist activity in healthy human subjects,” Clin Drug Investig, 2013, vol. 33, pp 809-816). 
Jani et al. discloses a pharmaceutical composition of magnesium saroglitazar in the form of tablet or oral suspension. See, page 810, particularly, Figure 1, and section 2.1 Study design. As to the intended use recited in the claims: “for use in treating primary biliary cholangitis,” note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the intended use of the composition for treating primary biliary cholangitis does not result any structural change of the composition.  The pharmaceutical composition disclosed by Jani is capable of the intended use herein claimed.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cuperus et al. (“Fibrate treatment of primary biliary cirrhosis (aka. primary biliary cholangitis)” Curr. Opin. Gastroenterol. 2014, Vol. 30, No.3, pp 279-286) in view of Jani et al. (Clin Drug Investig (2013) vol. 33, pp.809-816; IDS) and Pruzanski et al. (WO2016/127019 A2, IDS).
Cuperus et al. reveals that Fibrates has been used clinically for treating Primary biliary cirrhosis (PBC) either alone or in combination with UDCA (a known drug for treating PBC) and have been demonstrated for their safety and efficacy. See, Purpose of review, Recent findings and Summary at page 279. It has been generally recognized that Fibrates, as PPAR agonists, exert their effects through activation of peroxisome proliferator-activated receptors (PPARs). See, pages 281-284.
Cuperus et al. do not teach expressly the employment of  magnesium saroglitazar as PPAR agonist for treating PBC.
However, Jani et al. teaches pharmacokinetics safety, and tolerability of saroglitazar activity in healthy subjects [entire document]. Saroglitazar is a dual peroxisome proliferator activated receptor (PPAR) with predominant PPAR alpha and moderate PPAR gamma activity [p.810, col. 1, para 2].   The study uses saroglitazar magnesium salt [p.810, col. 1, para. 2]. Phase I of the study evaluated single ascending oral doses of saroglitazar at 0.125, 0.25, 0.5, 1, 2, 4, 8, 16, 32, 64, and 128 mg [p.810, col. 1, para. 6]. Saroglitazar tablet or matching placebo was 
Pruzanski et al. teach pharmaceutical composition comprising a combination of a first compound (e.g., FXR agonist), and at least one lipid lowering agent (e.g., PPAR alpha and gamma dual agonist) [p.6, ln18-21] and method of using the same for treating cholestatic liver diseases, particularly, primary biliary cirrhosis (PBC) [p.15, ln 22-24]. One of expressly disclosed PPAR alpha and gamma dual agonist is saroglitazar or a pharmaceutically acceptable salt [p.7, ln 3]. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use Saroglitazar, or its pharmaceutical acceptable salt, such as the magnesium salt, for treatment of primary biliary cholangitis (PBC).
A person of ordinary skill in the art would have been motivated to use Saroglitazar, or its pharmaceutical acceptable salt, such as the magnesium salt, for treatment of primary biliary cholangitis (PBC) because PPAR agonists have been known for treating PBC, and saroglitazar, as a known PPAR agonist, has been disclosed as useful for treating PBC. Further, magnesium saroglitazar salts has been known to be clinically safe for administration in a therapeutically  effective amount.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627